Citation Nr: 1815238	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder with alcohol dependence and posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to March 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned at a Board hearing in October 2016.  This case was before the Board in August 2017.  

The Board has taken jurisdiction over a claim for TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2017 remand, the Board directed that the Veteran be scheduled for a new VA examination of his major depressive disorder.  The record shows the RO scheduled the new VA examination in October 2017, but that the Veteran was a complete no show for the examination.  Subsequently, an October 2017 Report of General Information indicated the Veteran had been contacted multiple times regarding his missed examination by letter and phone, but that the RO had been unable to speak with the Veteran.  However, in a September 2017 statement, the Veteran had reported a new mailing address and phone number, and there is no indication the RO attempted to send the Veteran's notice of his new VA examination to this new address.  Based on this evidence, the Board finds a remand is necessary in order to attempt to reschedule the Veteran for a new VA psychiatric examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the claims file indicates that the Veteran filed a claim for VA vocational rehabilitation in April 2017; however, it appears the Veteran's vocational rehabilitation folder has not been associated with the record.  Thus, it appears there are outstanding VA records, and a remand is necessary in order to obtain those records.

Finally, respecting the Veteran's TDIU claim, the Board must also remand that claim as it is intertwined with the above remanded claim.  Nevertheless, on remand, the AOJ should fully develop the TDIU claim, to include providing the Veteran with the appropriate notice and obtaining the appropriate documentation, to include a VA Form 21-8940, from the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should properly complete development of the TDIU claim, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.  

2.  Obtain any and all VA treatment records from the San Diego VA Medical Center, San Diego Vet Center and/or any other VA medical facility that may have treated the Veteran, as well as Vocational Rehabilitation records, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and current severity of his major depressive disorder and its effect on his social and occupational functioning.  The examiner should comment on the various diagnoses in the record, including major depressive disorder, PTSD, and mixed anxiety-depressive disorder and whether the symptoms from each can be clearly separated.  If so, the examiner must describe the symptoms attributable to each diagnosis.  

4.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



